Title: From David Humphreys to Heman Swift, 7 August 1782
From: Humphreys, David
To: Swift, Heman


                  
                     Sir
                     Head Quarters Newburgh Augst 7 1782
                  
                  In reply to your favor of yesterday, I have to inform you; I am directed by the Commander in Chief to write to the D.Q.M. that ways & means may be devised by him if possible for payment of the expence of forage furnished your Waggon Horses the last Winter; and in case he is not able to pay the Money, that he should adjust the account & cause the payment to be secured in the most speedy & effectual manner in his power.  This is all the Genl can do on the subject—I have the honor to be Sir Your Most Obedt Servt 
                  
                     Dd Humphrys A.D.C.
                  
               